
	
		II
		111th CONGRESS
		1st Session
		S. 1479
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Ms. Klobuchar (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the treatment of certain
		  hospitals.
	
	
		1.Medicare critical access
			 hospital designationSection
			 405(h) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2269) is amended by adding at the end the
			 following new paragraph:
			
				(3)Exception
					(A)In
				generalThe amendment made by
				paragraph (1) shall not apply to the certification by the State of Minnesota on
				or after January 1, 2006, under section 1820(c)(2)(B)(i)(II) of the Social
				Security Act (42 U.S.C. 1395i–4(c)(2)(B)(i)(II)) of one hospital that meets the
				criteria described in subparagraph (B) and is located in Cass County,
				Minnesota, as a necessary provider of health care services to residents in the
				area of the hospital.
					(B)Criteria
				describedA hospital meets
				the criteria described in this subparagraph if the hospital—
						(i)has been granted an exception by the State
				to an otherwise applicable statutory restriction on hospital construction or
				licensing prior to the date of enactment of this subparagraph; and
						(ii)is located on property which the State has
				approved for conveyance to a county within the State prior to such date of
				enactment.
						.
		
